


Exhibit 10.1




ACQUISITION OF DAMAGE ASSESSMENT TECHNOLOGIES, INC
by
MATERIAL TECHNOLOGIES, INC


AGREEMENT AND PLAN OF ACQUISITION




This Agreement and Plan of Acquisition (“Agreement”) is entered into by and
between Damage Assessment Technologies, Inc, a Florida corporation (“DATI”),
UTEK CORPORATION, a Delaware corporation (“UTEK”), and Material Technologies,
Inc, a Delaware corporation (“MTNA”).

WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
DATI (“DATI Shares”);

WHEREAS, before the Closing Date, DATI will acquire the license for the fields
of use as described in the License Agreement which is attached hereto as part of
Exhibit A and made a part of this Agreement  and the rights to develop and
market a patented and proprietary technology for the fields of uses specified in
the License Agreement (Technology);

WHEREAS, the parties desire to provide for the terms and conditions upon which
DATI will be acquired by MTNA in a stock‑for‑stock exchange (“Acquisition”) in
accordance with the respective corporation laws of their state, upon
consummation of which all DATI Shares will be owned by MTNA, and all issued and
outstanding DATI Shares will be exchanged for the Common Stock of MTNA with
terms and conditions as set forth more fully in this Agreement; and

WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies within the meaning of Section 368 (a)(1)(B) of the Internal Revenue
Code of 1986, as amended (“Code”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:



ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION



1.01    The Acquisition

          (a)       Acquisition Agreement.  Subject to the terms and conditions
of this Agreement, at the Effective Date, as defined below, all DATI Shares
shall be acquired from UTEK by MTNA in accordance with the respective
corporation laws of their states and the provisions of this Agreement and the
separate corporate existence of DATI, as a wholly-owned subsidiary of MTNA,
shall continue after the closing.

          (b)       Effective Date. The Acquisition shall become effective
(“Effective Date”) upon the execution of this Agreement and closing of the
transaction.







Page 1 of 17

--------------------------------------------------------------------------------





1.02   The Consideration.

          Exchange of Stock. At the Effective Date, by virtue of the
Acquisition, all of the DATI Shares that are issued and outstanding at the
Effective Date shall be exchanged for 7,500,000 unregistered shares of common
stock of MTNA




Shareholder

Number of Common MTNA Shares

UTEK Corporation

7,125,000

Aware Capital Consultants

375,000


1.03   Effect of Acquisition.

          (a)       Rights in DATI Cease. At and after the Effective Date, the
holder of each certificate of common stock of DATI shall cease to have any
rights as a shareholder of DATI.

          (b)       Closure of DATI Shares Records. From and after the Effective
Date, the stock transfer books of DATI shall be closed, and there shall be no
further registration of stock transfers on the records of DATI.

1.04    Closing. Subject to the terms and conditions of this Agreement, the
Closing of the Acquisition shall be the date of the last executed signature
affixed to this Agreement, but in no event later than April 30, 2007.



ARTICLE 2
REPRESENTATIONS AND WARRANTIES



2.01    Representations and Warranties of UTEK and DATI.  UTEK and DATI jointly
and severally represent and warrant to MTNA that the facts set forth below are
true and correct:

          (a)       Organization. DATI and UTEK are corporations duly organized,
validly existing and in good standing under the laws of their respective states
of incorporation, and they have the requisite power and authority to conduct
their business and consummate the transactions contemplated by this Agreement.
True, correct and complete copies of the articles of incorporation, bylaws and
all corporate minutes of DATI have been provided to MTNA and such documents are
presently in effect and have not been amended or modified.

          (b)       Authorization. The execution of this Agreement and the
consummation of the Acquisition and the other transactions contemplated by this
Agreement have been duly authorized by the board of directors and shareholder of
DATI and the board of directors of UTEK; no other corporate action by the
respective parties is necessary in order to execute, deliver, consummate and
perform their respective obligations hereunder; and DATI and UTEK have all
requisite corporate and other authority to execute and deliver this Agreement
and consummate the transactions contemplated by this Agreement.

          (c)       Capitalization.  The authorized capital of DATI consists of
1,000,000 shares of common stock with a par value $.01 per share. At the date of
this Agreement, 1,000 DATI Shares are issued and outstanding as follows:





Shareholder

Number of DATI Shares

UTEK Corporation
Aware Capital Consultants
Total

950
50
1,000







Page 2 of 17

--------------------------------------------------------------------------------





All issued and outstanding DATI Shares have been duly and validly issued and are
fully paid and non‑assessable shares and have not been issued in violation of
any preemptive or other rights of any other person or any applicable laws. DATI
is not authorized to issue any preferred stock. All dividends on DATI Shares
which have been declared prior to the date of this Agreement have been paid in
full. There are no outstanding options, warrants, commitments, calls or other
rights or Agreements requiring DATI to issue any DATI Shares or securities
convertible, exercisable or exchangeable into DATI Shares to anyone for any
reason whatsoever. None of the DATI Shares is subject to any charge, claim,
condition, interest, lien, pledge, option, security interest or other
encumbrance or restriction, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.

          (d)       Binding Effect. The execution, delivery, performance and
consummation of this Agreement, the Acquisition and the transactions
contemplated by this Agreement will not violate any obligation to which DATI or
UTEK is a party and will not create a default under any such obligation or under
any Agreement to which DATI or UTEK is a party.  This Agreement constitutes a
legal, valid and binding obligation of DATI, enforceable in accordance with its
terms, except as the enforcement may be limited by bankruptcy, insolvency,
moratorium, or similar laws affecting creditor’s rights generally and by the
availability of injunctive relief, specific performance or other equitable
remedies.

          (e)       Litigation Relating to this Agreement. There are no suits,
actions or proceedings pending or, to the best of DATI’s and UTEK’s knowledge,
information and belief, threatened, which seek to enjoin the Acquisition or the
transactions contemplated by this Agreement or which, if adversely decided,
would have a materially adverse effect on the business, results of operations,
assets or prospects of DATI.

          (f)       No Conflicting Agreements. Neither the execution and
delivery of this Agreement nor the fulfillment of or compliance by DATI or UTEK
with the terms or provisions of this Agreement nor all other documents or
agreements contemplated by this Agreement and the consummation of the
transaction contemplated by this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of, DATI’s or UTEK’s articles of incorporation or bylaws, the
Technology, the License Agreement, or any agreement, contract, instrument,
order, judgment or decree to which DATI or UTEK is a party or by which DATI or
UTEK or any of their respective assets is bound, or violate any provision of any
applicable law, rule or regulation or any order, decree, writ or injunction of
any court or government entity which materially affects their respective assets
or businesses.

          (g)       Consents. No consent from or approval of any court,
governmental entity or any other person is necessary in connection with
execution and delivery of this Agreement by DATI and UTEK or performance of the
obligations of DATI and UTEK hereunder or under any other agreement to which
DATI or UTEK is a party; and the consummation of the transactions contemplated
by this Agreement will not require the approval of any entity or person in order
to prevent the termination of the Technology, the License Agreement, or any
other material right, privilege, license or agreement relating to DATI or its
assets or business.

          (h)       Title to Assets. DATI has or has agreed to enter into the
agreements as listed on Exhibit A attached hereto. These agreements and the
assets shown on the balance sheet of attached Exhibit B are the sole assets of
DATI.  Except as set forth on Schedule 2.01(h),  DATI has good and marketable
title to its assets, free and clear of all liens, claims, charges, mortgages,
options, security agreements and other encumbrances of every kind or nature
whatsoever.  On the Closing Date, DATI will have good and marketable title to
its assets, free and clear of all liens, claims, charges, mortgages, options,
security agreements and other encumbrances of every kind and nature whatsoever.

          (i)       Intellectual Property






Page 3 of 17







--------------------------------------------------------------------------------





> >      (1)  The University of South Carolina Research Foundation (“SCRF”) owns
> > the Technology and has all right, power, authority and ownership and
> > entitlement to file, prosecute and maintain in effect the Patent application
> > with respect to the Inventions listed in Exhibit A hereto.
> > 
> >      (2)  The License Agreement between SCRF and DATI covering the
> > Inventions is legal, valid, binding and will be enforceable in accordance
> > with its terms as contained in Exhibit A and DATI has full power and
> > authority to assign all of its rights thereunder and no sublicenses
> > thereunder have occurred or will occur prior to Closing.
> > 
> >      (3)   Except as otherwise set forth in this Agreement, MTNA
> > acknowledges and understands that DATI and UTEK make no representations and
> > provide no assurances that the rights to the Technology and Intellectual
> > Property contained in the License Agreement do not, and will not in the
> > future, infringe or otherwise violate the rights of third parties; however,
> > DATI and UTEK have no knowledge of pending or threatened claims by, or any
> > basis for any claims by, any third parties alleging such infringement or
> > other violation, and
> > 
> >      (4)   Except as otherwise expressly set forth in this Agreement, DATI
> > and UTEK make no representations and extend no warranties of any kind,
> > either express or implied, including, but not limited to warranties of
> > merchantability, fitness for a particular purpose, non-infringement and
> > validity of the Intellectual Property.



          (j)       Liabilities of DATI. DATI has no assets (except as set forth
in Section 2.01 (h)), no liabilities or obligations of any kind, character or
description except those listed on the attached schedules and exhibits.

          (k)       Financial Statements. The unaudited financial statements of
DATI, including a balance sheet, attached as Exhibit B and made a part of this
Agreement, are, in all respects, complete and correct and present fairly DATI’s
financial position and the results of its operations on the dates and for the
periods shown in this Agreement; provided, however, that interim financial
statements are subject to customary year-end adjustments and accruals that, in
the aggregate, will not have a material adverse effect on the overall financial
condition or results of its operations. DATI has not engaged in any business not
reflected in its financial statements. There have been no material adverse
changes in the nature of its business, prospects, the value of assets or the
financial condition since the date of its financial statements. There are no,
and on the Closing Date there will be no, outstanding obligations or liabilities
of DATI except as specifically set forth in the financial statements and the
other attached schedules and exhibits.  There is no information known to DATI or
UTEK that would prevent the financial statements of DATI from being audited in
accordance with generally accepted accounting principles.

          (l)       Taxes. All returns, reports, statements and other similar
filings required to be filed by DATI with respect to any federal, state, local
or foreign taxes, assessments, interests, penalties, deficiencies, fees and
other governmental charges or impositions have been timely filed with the
appropriate governmental agencies in all jurisdictions in which such tax returns
and other related filings are required to be filed; all such tax returns
properly reflect all liabilities of DATI for taxes for the periods, property or
events covered by this Agreement; and all taxes, whether or not reflected on
those tax returns, and all taxes claimed to be due from DATI by any taxing
authority, have been properly paid, except to the extent reflected on DATI’s
financial statements, where DATI has contested in good faith by appropriate
proceedings and reserves have been established on its financial statements to
the full extent if the contest is adversely decided against it. DATI has not
received any notice of assessment or proposed assessment in connection with any
tax returns, nor is DATI a party to or to the best of its knowledge, expected to
become a party to any pending or threatened action or proceeding, assessment or
collection of taxes. DATI has not extended or waived the application of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any taxes. There are no tax liens (other than any lien which
arises by operation of law for current taxes not yet due and payable) on any of
its assets. There





Page 4 of 17

--------------------------------------------------------------------------------





is no basis for any additional assessment of taxes, interest or penalties. DATI
has made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon DATI. DATI is not and has never
been a party to any tax-sharing agreements with any other person or entity.

          (m)       Absence of Certain Changes or Events. From the date of the
full execution of the Term Sheet until the Closing Date, DATI has not, and
without the written consent of MTNA, it will not have:

                    (1)       Sold, encumbered, assigned let lapsed or
transferred any of its material assets, including without limitation the
Intellectual Property, the License Agreement or any other material asset;

                    (2)       Amended or terminated the License Agreement or
other material agreement or done any act or omitted to do any act which would
cause the breach of the License Agreement or any other material agreement;

                    (3)       Suffered any damage, destruction or loss whether
or not in control of DATI;

                    (4)       Made any commitments or agreements for capital
expenditures or otherwise;

                    (5)       Entered into any transaction or made any
commitment not disclosed to MTNA;

                    (6)       Incurred any material obligation or liability for
borrowed money;

                    (7)       Done or omitted to do any act, or suffered any
other event of any character, which is reasonable to expect, would adversely
affect the future condition (financial or otherwise), assets or liabilities or
business of DATI; or

                    (8)       Taken any action, which could reasonably be
foreseen to make any of the representations or warranties made by DATI or UTEK
untrue as of the date of this Agreement or as of the Closing Date.

          (n)       Material Agreements. Exhibit A attached contains a true and
complete list of all contemplated and executed agreements between DATI and a
third party. A complete and accurate copies of all material agreements,
contracts and commitments of the following types, whether written or oral, to
which it is a party or is bound (Contracts), has been provided to MTNA.  Such
executed Contracts are, and such contemplated Contracts will be, at the Closing
Date, in full force and effect without modifications or amendment and constitute
the legally valid and binding obligations of DATI in accordance with their
respective terms and will continue to be valid and enforceable following the
Acquisition. DATI is not, and will not be at the Closing Date, in default of any
of the Contracts. In addition:

                    (1)       There are no outstanding unpaid promissory notes,
mortgages, indentures, deed of trust, security agreements and other agreements
and instruments relating to the borrowing of money by or any extension of credit
to DATI; and

                    (2)       There are no outstanding operating agreements,
lease agreements or similar agreements by which DATI is bound; and

                    (3)       The complete final draft of the License Agreement
has been provided to MTNA; and





Page 5 of 17

--------------------------------------------------------------------------------





                    (4)       Except as set forth in (3) above, there are no
outstanding licenses to or from others of any Intellectual Property and trade
names; and

                    (5)       There are no outstanding agreements or commitments
to sell, lease or otherwise dispose of any of DATI’s property; and

                    (6)       There are no breaches or threatened breaches of
any agreement to which DATI is a party.

          (o)       Compliance with Laws. DATI is in compliance with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.

          (p)       Litigation.  There is no suit, action or any arbitration,
administrative, legal or other proceeding of any kind or character, or any
governmental investigation pending or to the best knowledge of DATI or UTEK,
threatened against DATI, the Technology, or License Agreement, affecting its
assets or business (financial or otherwise), and neither DATI nor UTEK is in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority relating to the assets, business or
properties of DATI or the transactions contemplated hereby. There are no pending
or threatened actions or proceedings before any court, arbitrator or
administrative agency, which would, if adversely determined, individually or in
the aggregate, materially and adversely affect the assets or business of DATI or
the transactions contemplated hereby.

          (q)       Employees. DATI has no and never had any employees. DATI is
not a party to or bound by any employment agreement or any collective bargaining
agreement with respect to any employees. DATI is not in violation of any law,
rule or regulation relating to employment of employees.

          (r)       Material Events. Neither DATI nor UTEK has any knowledge of
any existing or threatened occurrence, action or development that could cause a
material adverse effect on DATI or its business, assets or condition (financial
or otherwise) or prospects.

          (s)       Employee Benefit Plans.  There are no and have never been
any employee benefit plans, and there are no commitments to create any,
including without limitation as such term is defined in the Employee Retirement
Income Security Act of 1974, as amended, in effect, and there are no outstanding
or un-funded liabilities nor will the execution of this Agreement and the
actions contemplated in this Agreement result in any obligation or liability to
any present or former employee.

          (t)       Books and Records. The books and records of DATI are
complete and accurate in all material respects, fairly present its business and
operations, have been maintained in accordance with good business practices, and
applicable legal requirements, and accurately reflect in all material respects
its business, financial condition and liabilities.

          (u)       Full Disclosure.   All representations or warranties of UTEK
and DATI are true, correct and complete in all material respects to the best of
UTEK’s and DATI’s knowledge on the date of this Agreement and shall be true,
correct and complete in all material respects as of the Closing Date as if they
were made on such date.  No statement made by them in this Agreement or in the
exhibits and schedules to this Agreement or any document delivered by them or on
their behalf pursuant to this Agreement contains an untrue statement of material
fact or omits to state all material facts necessary to make the statements in
this Agreement not misleading in any material respect in light of the
circumstances in which they were made.

2.02    Representations and Warranties of MTNA.  MTNA represents and warrants to
UTEK and DATI that the facts set forth below are true and correct.





Page 6 of 17

--------------------------------------------------------------------------------





          (a)       Organization.  MTNA is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business as a foreign corporation in other jurisdictions in which the conduct of
its business or the ownership of its properties require such qualification, and
have all requisite power and authority to conduct its business and operate its
properties.

          (b)       Authorization.  The execution of this Agreement and the
consummation of the Acquisition and the other transactions contemplated by this
Agreement have been duly authorized by the board of directors of MTNA; no other
corporate action on MTNA’s part is necessary in order to execute, deliver,
consummate and perform its obligations hereunder; and it has all requisite
corporate and other authority to execute and deliver this Agreement and
consummate the transactions contemplated by this Agreement.

          (c)       Capitalization. The authorized capital of MTNA consists of
600,000,000 (Six Hundred Million) shares of common stock with a par value $0.001
per share (MTNA Common Shares) and on the Effective Date of the Acquisition
115,851,715 (One Hundred Fifteen Million, Eight Hundred, Fifty-One Thousand,
Seven Hundred, Fifteen) MTNA Shares (including the 7,500,000 (Seven Million,
Five Hundred Thousand) MTNA Common Shares issued at the closing of the
Acquisition) will be issued and outstanding. All issued and outstanding MTNA
Shares have been duly and validly issued and are fully paid and non-assessable
shares and have not been issued in violation of any preemptive or other rights
of any other person or any applicable laws.

          (d)       Anti Dilution Adjustments. UTEK currently owns 6,368,804
common shares of MTNA and will be acquiring an additional 7,500,000 unregistered
common shares of MTNA totaling 13,868,804 unregistered shares; and based on a
total of 115,851,715  issued shares this total will represent a 12.0% ownership
position in MTNA shares. For a period of twelve months from the Effective date
of this Agreement, the aggregate number of shares of Stock that Utek has
received shall be adjusted proportionately by the Board of Directors of MTNA for
any increase in the number of outstanding shares of Stock resulting from the
issuance of any additional equity securities by the Company to any of its
current list of management and directors as of the Effective Date.

          (e)       Binding Effect. The execution, delivery, performance and
consummation of the Acquisition and the transactions contemplated by this
Agreement will not violate any obligation to which MTNA is a party and will not
create a default hereunder, and this Agreement constitutes a legal, valid and
binding obligation of MTNA, enforceable in accordance with its terms, except as
the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.

          (f)       Litigation Relating to this Agreement. There are no suits,
actions or proceedings pending or to its knowledge threatened which seek to
enjoin the Acquisition or the transactions contemplated by this Agreement or
which, if adversely decided, would have a materially adverse effect on its
business, results of operations, assets, prospects or the results of its
operations of MTNA.

          (g)       No Conflicting Agreements. Neither the execution and
delivery of this Agreement nor the fulfillment of or compliance by MTNA with the
terms or provisions of this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute default under, or result in a
violation of, the corporate charter or bylaws, or any agreement, contract,
instrument, order, judgment or decree to which it is a party or by which it or
any of its assets are bound, or violate any provision of any applicable law,
rule or regulation or any order, decree, writ or injunction of any court or
governmental entity which materially affects its assets or business.

          (h)       Consents. Assuming the correctness of UTEK’s and DATI’s
representations, no consent from or approval of any court, governmental entity
or any other person is necessary in connection with its





Page 7 of 17

--------------------------------------------------------------------------------





execution and delivery of this Agreement; and the consummation of the
transactions contemplated by this Agreement will not require the approval of any
entity or person in order to prevent the termination of any material right,
privilege, license or agreement relating to MTNA or its assets or business.

          (i)       Financial Statements. The unaudited financial statements of
MTNA attached within the most recent Report on Form 10K as Exhibit C present
fairly its financial position and the results of its operations on the dates and
for the periods shown on such statements; provided, however, that interim
financial statements are subject to customary year‑end adjustments and accruals
that, in the aggregate, will not have a material adverse effect on the overall
financial condition or results of its operations. MTNA has not engaged in any
business not reflected in its financial statements. There have been no material
adverse changes in the nature of its business, prospects, the value of assets or
the financial condition since the date of its financial statements. There are no
outstanding obligations or liabilities of MTNA except as specifically set forth
in the MTNA financial statements.

          (j)       Full Disclosure. All representations or warranties of MTNA
are true, correct and complete in all material respects on the date of this
Agreement and shall be true, correct and complete in all material respects as of
the Closing Date as if they were made on such date. No statement made by it in
this Agreement or in the exhibits to this Agreement or any document delivered by
it or on its behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.

          (k)      Compliance with Laws. MTNA is in compliance with all
applicable laws, rules, regulations and orders promulgated by any federal, state
or local government body or agency relating to its business and operations.

          (l)       Litigation.   There is no suit, action or any arbitration,
administrative, legal or other proceeding of any kind or character, or any
governmental investigation pending or, to the best knowledge of MTNA, threatened
against MTNA materially affecting its assets or business (financial or
otherwise), and MTNA is not in violation of or in default with respect to any
judgment, order, decree or other finding of any court or government authority.
There are no pending or, to the knowledge of MTNA, threatened actions or
proceedings before any court, arbitrator or administrative agency, which would,
if adversely determined, individually or in the aggregate, materially and
adversely affect its assets or business. MTNA has no knowledge of any existing
or threatened occurrence, action or development that could cause a material
adverse affect on MTNA or its business, assets or condition (financial or
otherwise) or prospects.

          (m)       Development.  MTNA agrees and warrants that it has the
expertise necessary to and has had the opportunity to independently evaluate the
inventions of the Licensed Patents and develop same for the market. MTNA further
agrees that it will provide UTEK with copies of progress reports made to the
university as required under the subject license agreement on a quarterly basis.

          (n)       Investment Company. MTNA is not an investment company,
either registered or unregistered.

2.03   Investment Representations of UTEK. UTEK represents and warrants to MTNA
that:

          (a)       General. It has such knowledge and experience in financial
and business matters as to be capable of evaluating the risks and merits of an
investment in MTNA Shares pursuant to the Acquisition. It is able to bear the
economic risk of the investment in MTNA Shares, including the risk of a total
loss of the investment in MTNA Shares. The acquisition of MTNA Shares is for its
own account and is for investment and not with a view to any distribution of
such shares. Except a permitted by law, it has no present intention of selling,
transferring or otherwise disposing in any way of all or any portion of the





Page 8 of 17

--------------------------------------------------------------------------------





shares at the present time. All information that it has supplied to MTNA is true
and correct. It has conducted all investigations and due diligence concerning
MTNA to evaluate the risks inherent in accepting and holding the shares which it
deems appropriate, and it has found all such information obtained fully
acceptable. It has had an opportunity to ask questions of the officers and
directors of MTNA concerning MTNA Shares and the business and financial
condition of and prospects for MTNA, and the officers and directors of MTNA have
adequately answered all questions asked and made all relevant information
available to them. UTEK is an “accredited investor,” as the term is defined in
Regulation D, promulgated under the Securities Act of 1933, amended, and the
rules and regulations there under.

          (b)       Stock Transfer Restrictions.  UTEK acknowledges that the
MTNA Shares will not be registered and UTEK will not be permitted to sell or
otherwise transfer the MTNA Shares in any transaction in contravention of the
following legend, which will be imprinted in substantially the following form on
the stock certificate representing MTNA Shares:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.

          (c)       Legend.  Subject to Rule 144 restrictions, 24 months
following the stock acquisition described herein, MTNA agrees to and shall
direct its transfer agent to remove the above legend upon the issuance by UTEK's
legal counsel that the above legend can be removed from UTEK's shares.  MTNAD
agrees to and promptly shall provide any information requested by UTEK or UTEK's
counsel and to make further direction to its transfer agent as necessary for
such issuance of an opinion regarding removal of the legend or the sale of such
restricted shares under Rule 144 or other available exemption from registration.

          (d)       In the event that MTNA fails to direct its transfer agent to
remove the legend within fifteen (15) days of request by UTEK, MTNA shall be
liable to an additional fee of ten percent (10%) of the current value of the
shares held by UTEK, as well as any and all attorney fees and costs that UTEK
may incur as a result of MTNA failing to comply in this request.



ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING



3.01.   Corporate Approvals. Prior to Closing Date, each of the parties shall
submit this Agreement to its board of directors and, if necessary, its
respective shareholders and obtain approval of this Agreement. Copies of
corporate actions taken shall be provided to each party.

3.02    Access to Information. Each party agrees to permit, upon reasonable
notice, the attorneys, accountants, and other representatives of the other
parties reasonable access during normal business hours to its properties and its
books and records to make reasonable investigations with respect to its affairs,
and to make its officers and employees available to answer questions and provide
additional information as reasonably requested.





Page 9 of 17

--------------------------------------------------------------------------------





3.03    Expenses. Each party agrees to bear its own expenses in connection with
the negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.

3.04    Covenants. Except with the prior written approval of MTNA or of DATI or
UTEK, as the case may be, each party agrees that it will:

          (a)       Use its good faith efforts to obtain all requisite licenses,
permits, consents, approvals and authorizations necessary in order to consummate
the Acquisition; and

          (b)       Notify the other parties upon the occurrence of any event
which would have a materially adverse effect upon the Acquisition or the
transactions contemplated by this Agreement or upon the business, assets or
results of operations; and

          (c)       Not modify its corporate structure, except, upon prior
written notice to the other parties, as necessary or advisable in order to
consummate the Acquisition and the transactions contemplated by this Agreement.



ARTICLE 4
CONDITIONS PRECEDENT



The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:

4.01.   Each party must obtain the approval of its board of directors and such
approval shall not have been rescinded or restricted.

4.02.   Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.

4.03.   There shall be no claim or litigation instituted or threatened in
writing by any person or government authority seeking to restrain or prohibit
any of the contemplated transactions contemplated by this Agreement or challenge
the right, title and interest of UTEK in the DATI Shares, DATI in the License
Agreement, or the right of DATI or UTEK to consummate the Acquisition
contemplated hereunder.

4.04.   The representations and warranties of the parties shall be true and
correct in all material respects at the Effective Date.

4.05.   The Technology and Intellectual Property shall have been prosecuted in
good faith with reasonable diligence.

4.06.   The License Agreement shall have been executed and delivered by all
parties thereto and,  to the best knowledge of UTEK and DATI, the License
Agreement shall be valid and in full force and effect without any default under
such agreement.

4.07.    MTNA shall have received, at or within 5 days before the Closing Date,
each of the following:

          (a)       the stock certificates representing the DATI Shares, duly
endorsed (or accompanied by duly executed stock powers) by UTEK for
cancellation;





Page 10 of 17

--------------------------------------------------------------------------------





          (b)       all documentation relating to DATI’s business, all in form
and substance satisfactory to MTNA;

          (c)       such agreements, files and other data and documents
pertaining to DATI’s business as MTNA may reasonably request;

          (d)       copies of the general ledgers and books of account of DATI,
and all federal, state and local income, franchise, property and other tax
returns filed by DATI since the inception of DATI;

          (e)       certificates of (i) the Secretary of State of the State of
Florida as to the legal existence and good standing, as applicable (including
tax), of DATI in Florida;

          (f)       the original corporate minute books of DATI, including the
articles of incorporation and bylaws of DATI, and all other documents filed in
this Agreement;

          (g)       all consents, assignments or related documents of conveyance
to give MTNA the benefit of the transactions contemplated hereunder;

          (h)       such documents as may be needed to accomplish the Closing
under the corporate laws of the states of incorporation of MTNA and DATI, and

          (i)       such other documents, instruments or certificates as MTNA,
or its counsel may reasonably request.

4.08.   MTNA shall have completed its due diligence investigation of DATI to
MTNA’s satisfaction in its sole discretion.

4.09.   MTNA shall receive the resignations of each director and officer of DATI
effective the Closing Date.



ARTICLE 5
INDEMNIFICATION AND LIABILITY LIMITATION



5.01.   Survival of Representations and Warranties.

          (a)       The representations and warranties made by UTEK and DATI
shall survive for a period of 1 year after the Closing Date, and thereafter all
such representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.

          (b)       The representations and warranties made by MTNA shall
survive for a period of 1 year after the Closing Date, and thereafter all such
representations and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.

5.02    Limitations on Liability.  MTNA agrees that UTEK shall not be liable
under this agreement to MTNA or their respective successor’s, assigns or
affiliates except where damages result directly from the gross negligence or
willful misconduct of UTEK or its employees.  In no event shall UTEK's liability
exceed the total amount of the fees paid to UTEK under this agreement, nor shall
UTEK be liable for incidental or consequential damages of any kind.  MTNA shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses (“Losses”), arising in any manner out of or in connection with the
rendering





Page 11 of 17

--------------------------------------------------------------------------------





of services by UTEK under this Agreement, unless it is finally judicially
determined that such Losses resulted from the gross negligence or willful
misconduct of UTEK. The terms of this paragraph shall survive the termination of
this agreement and shall apply to any controlling person, director, officer,
employee or affiliate of UTEK.

5.03    Indemnification.  MTNA agrees to indemnify and hold harmless UTEK and
its subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to  matters  or arising from this Agreement, except to the extent that
any such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.

          (a)       Limitation of Liability.  MTNA agrees that no Indemnified
Person shall have any liability as a result of the execution and delivery of
this Agreement, or other matters relating to or arising from this Agreement,
other than liabilities that shall have been determined by final non-appealable
order of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Indemnified Person or Persons in respect
of whom such liability is asserted.  Without limiting the generality of the
foregoing, in no event shall any Indemnified Person be liable for consequential,
indirect or punitive damages, damages for lost profits or opportunities or other
like damages or claims of any kind.  In no event shall UTEK's liability exceed
the total amount of the fees paid to UTEK under this Agreement.



ARTICLE 6
REMEDIES



6.01   Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.



ARTICLE 7
ARBITRATION



In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in Los Angeles, California.  The cost of arbitration shall be borne
by the party against whom the award is rendered or, if in the interest of
fairness, as allocated in accordance with the judgment of the arbitrators. All
awards in arbitration made in good faith and not infected with fraud or other
misconduct shall be final and binding.  The arbitrators shall be selected as
follows: one by MTNA, one by UTEK and a third by the two selected arbitrators.
The third arbitrator shall be the chairman of the panel.





Page 12 of 17

--------------------------------------------------------------------------------





ARTICLE 8
MISCELLANEOUS



8.01.  No party may assign this Agreement or any right or obligation of it
hereunder without the prior written consent of the other parties to this
Agreement. No permitted assignment shall relieve a party of its obligations
under this Agreement without the separate written consent of the other parties.

8.02.  This Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.

8.03.  Each party agrees that it will comply with all applicable laws, rules and
regulations in the execution and performance of its obligations under this
Agreement.

8.04.  This Agreement shall be governed by and construct in accordance with the
laws of the State of Delaware without regard to principles of conflicts of law.

8.05.  This document constitutes a complete and entire agreement among the
parties with reference to the subject matters set forth in this Agreement. No
statement or agreement, oral or written, made prior to or at the execution of
this Agreement and no prior course of dealing or practice by either party shall
vary or modify the terms set forth in this Agreement without the prior consent
of the other parties to this Agreement. This Agreement may be amended only by a
written document signed by the parties.

8.06.  Notices or other communications required to be made in connection with
this Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.

8.07.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

8.08.  This Agreement may be executed in multiple counterparts, each of which
shall constitute one and a single Agreement.

8.09   Any facsimile signature of any part to this Agreement or to any other
Agreement or document executed in connection of this Agreement should constitute
a legal, valid and binding execution by such parties.






(SIGNATURES ON THE FOLLOWING PAGE)

















Page 13 of 17

--------------------------------------------------------------------------------





MATERIAL TECHNOLOGIES, iNC.                               DAMAGE ASSESSMENT
TECHNOLOGIES, INC.


By:__/s/ Robert M. Bernstein_________                                By:__/s/
Jennifer Willis_____________
     Robert M. Bernstein,                                                
              Jennifer Willis
     Chief Executive Officer                                                   
        President

     Address:                                                                 
               Address:
     11661 San Vicente Blvd, Suite 707                                        
2109 E. Palm Avenue
     Los Angeles, CA 90049                                            
            Tampa, Florida 33605

Date: __May 3, 2007_______________                                Date: ___May
3, 2007____________


UTEK CORPORATION                                                      UTEK
CORPORATION


By:__/s/ Clifford M. Gross___________                                  By: __/s/
Douglas A. Schaedler______
     Clifford M. Gross,                                                     
               Douglas A. Schaedler
     Chief Executive Officer                                              
               Chief Compliance Officer


      Address:                                                                
                 Address:
      2109 E. Palm Avenue                                              
               2109 E. Palm Avenue
      Tampa, Florida 33605                                              
              Tampa, Florida 33605

Date: ____May 3, 2007_____________                                 Date: ___May
3, 2007_____________



















Page 14 of 17





--------------------------------------------------------------------------------





EXHIBIT A
Outstanding Agreements

License Agreement from the University of South Carolina (USC)




































Page 15 of 17

--------------------------------------------------------------------------------





EXHIBIT B

DAMAGE ASSESSMENT TECHNOLOGIES, INC
Financial Statements as of
______________________, 2007
















































Page 16 of 17

--------------------------------------------------------------------------------





EXHIBIT C

Material Technologies, Inc.

FORM 10-K

ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE
SECURITIES EXCHANGE ACT OF 1934

For the fiscal year ended December, 2006












































































































Page 17 of 17

--------------------------------------------------------------------------------